Name: Commission Regulation (EEC) No 3192/89 of 25 October 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10. 89 Official Journal of the European Communities No L 309/13 COMMISSION REGULATION (EEC) No 3192/89 of 25 October 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto,Having regard to the Treaty establishing the EuropeanEconomic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( l), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 November 1989. Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 2879/88 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1989 . \ For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p. 16. O OJ No L 277, 27. 9 . 1989, p. 12. No L 309/14 Official Journal of the European Communities 26. 10. 89 ANNEX to the Commission Regulation of 25 October 1989 fixing die import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 45 from 6 to 12 November 1989 Week No 46 from 13 to 19 November 1989 Week No 47 from 20 to 26 November 1989 Week No 48 from 27 November to 3 December 1989 0204 30 00 140,753 144,983 149,213 153,450 0204 41 00 140,753 144,983 149,213 153,450 0204 42 10 98,527 101,488 104,449 107,415 0204 42 30 154,828 159,481 164,134 168,795 0204 42 50 182^79 188,478 193,977 199,485 0204 42 90 182^79 188,478 193,977 199,485 0204 43 00 256,170 263,869 271,568 279,279 0204 50 51 140,753 144,983 149,213 153,450 0204 50 53 98,527 101,488 104,449 107,415 0204 50 55 154,828 159,481 164,134 168,795 0204 50 59 182^79 188,478 193,977 199,485 0204 50 71 182,979 188,478 193,977 199,485 0204 50 79 256,170 263,869 271,568 279,279 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulati6ns (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.